Citation Nr: 1509307	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to December 30, 2009, and as 70 percent disabling from that day forward.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and was awarded the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony before a Decision Review Officer in December 2009 and before the undersigned at the RO in August 2014.  


FINDINGS OF FACT

1.  The Veteran contends that he incurred his current low back disability, including currently diagnosed degenerative disc disease, L5-S1, as a result of a combat-related injury; his combat service has been verified.  

2.  A September 2006 VA examiner concluded that the Veteran's current degenerative disc disease was not likely caused by his in-service combat-related injuries to his shoulder and back.  

3.  In August 2014, the Veteran's private treating physician opined that his current low back disability, including degenerative disc disease, was as likely as not incurred due to the combat-related injury during service.  

4.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise and, therefore, service connection for a low back disability is warranted.  

5.  At the August 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal with regard to the issue of entitlement to a higher initial rating for PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for withdrawal of the appeal for a higher initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


ORDER

Service connection for a low back disability is granted.  

The appeal concerning the Veteran's entitlement to a higher initial rating for PTSD is dismissed.  



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


